Jordan, J.
Appeal from a judgment awarding the relatrix a writ of mandamus compelling appellants to issue a warrant in her favor upon the treasurer of Monroe county for $77, assessed and due to her for damages to her land by reason of the construction of a free turnpike. The parties in this case are the same as those in the appeal of Board, etc., v. State, ex rel. Underwood, ante, 550, and the same facts and questions are involved as were in that case, and the record and certificate of the clerk is in the same condition, and upon the authority of that decision the judgment below in this case is reversed, and the cause remanded to the lower court, with instructions to vacate its judgment and grant"appellants a new trial.